 



Exhibit 10.2
(CENTURY BANK LOGO) [b66605cbb6660500.gif]
August 14, 2007
C & S Capital Properties LLC
Joseph Senna, Managing Partner
51 Main Street
Stoneham, MA 02180
Dear Mr. Senna:
I am pleased to confirm approval of your request for financing totaling
$1,000,000.00. The credit facility provides financing of a mortgage loan for the
acquisition of the property located at 55-61 High Street, Medford, MA, at an
aggregate cost of $1,500,000.
In addition to our standard terms and conditions, the obligation of Century Bank
and Trust Company to advance funds under this commitment is subject to your full
compliance with the following:

     
BORROWERS:
  C & S Capital Properties LLC.
 
   
AMOUNT:
  $1,000,000
 
   
TYPE:
  Commercial Real Estate Mortgage.
 
   
TERM:
  5-year fixed interest rate term.
 
   
REPAYMENT:
  Principal and Interest payments due monthly payable in arrears, based on a
20-year amortization schedule.
 
   
INTEREST RATE:
  Federal Home Loan Bank of Boston 5-year Classic Rate plus 200 basis points,
fixed at closing.
 
   
PREPAYMENT
PENALTY:
  A prepayment penalty will be assessed equal to 5.0% of the principal balance
at the lime of payoff, if prepaid in Year #1. The prepayment penalty will be
reduced to 4.0% if prepaid in Year #2; 3.0% if prepaid in Year #3; 2.0% if
prepaid in Year #4 and 1.0% if prepaid in Year #5.

 



--------------------------------------------------------------------------------



 



Page 2
C & S Capital Properties LLC
August 14, 2007

     
APPRAISAL:
  Bank requires that an appraisal be completed prior to closing and performed by
an appraiser acceptable to the Bank. The appraised value on the subject property
must yield a minimum value so as not to exceed a 75% loan-to-value ratio.
 
   
COLLATERAL:
  First mortgage security interest in the real estate and buildings to be built
thereon located at 55-61 High Street, Medford, MA, and an assignment of all
leases, rents, permits, plans, specs, licenses, approvals and contracts.
 
   
GUARANTOR:
  This loan shall be personally guaranteed by Joseph Senna.
 
   
ENVIRONMENTAL:
  Bank requires an environmental review be completed on 55-61 High Street,
Medford, MA.
 
   
LATE CHARGE:
  The Borrower shall pay a late charge equal to 4% of any payment not received
by the Bank within (10) ten days of the due date.
 
   
HAZARD INSURANCE:
  All risk, including full fire, flood, and hazard in an amount of the mortgage
loan, or the maximum coverage limit, whichever is less, covering the subject
real estate. The policy must name Century Bank as first mortgagee/loss payee and
contain a 10 day Notice of Cancellation.
 
   
TITLE INSURANCE:
  Confirmation of Title insurance from borrower’s attorney on the subject
property located at 55-61 High Street, Medford, MA, stating there is at least
$1,000,000.00 of coverage, is required prior to closing. The title insurance
policy shall be in a form and content acceptable to the Bank and its closing
Counsel.
 
   
LEGAL:
  Attorney Robert Abruzese of the law firm of Abruzese and Barclay (tel.#
781.395.5211) will represent the Bank in this transaction.

OTHER:
The Borrower will pay all closing costs of the loan including, but not limited
to, appraisal and legal fees and other fees incurred by the Bank in connection
with this loan whether or not this loan closes.

 



--------------------------------------------------------------------------------



 



Page 3
C&S Capital Properties LLC
August 14, 2007
The Bank shall in no way be liable for any brokerage commission in connection
with this loan and shall be indemnified and saved harmless by all Parties
against claims for commissions.
This commitment letter and the basic terms and conditions outlined herein are
not meant to be, nor shall they be construed as, an attempt to define all the
terms and conditions of this financing. Rather, they are intended to set forth
in abbreviated fashion certain basic points of business understanding about
which the legal documentation is to be structured. Further negotiations within
the general scope of the major terms shall not be precluded by the issuance of
this commitment letter and its acceptance to you.
This commitment must be accepted and returned by August 17th, 2007 or it will be
deemed null and void. Once accepted, this financing commitment will expire
within 60 days, unless the loan closes or the commitment is otherwise extended.
Sincerely,

/s/ James M. Flynn
James M. Flynn
Senior Vice President
781-393-4108

 



--------------------------------------------------------------------------------



 



Page 4
C & S Capital Properties LLC
August 14, 2007
If the terms and conditions of the commitment letter meet with your approval,
kindly sign and date this letter, and return it to my attention.

          ACCEPTED AND AGREED:
C & S Capital Properties LLC    
 
       
By:
  /s/ Joseph Senna                                             Date: 8/14/07
 
 
 
Joseph Senna, Managing Partner    

